Case 18-25473        Doc 42     Filed 01/15/19     Entered 01/15/19 16:06:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 25473
         Terrell Liberty
         Danielle Liberty
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/06/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-25473              Doc 42             Filed 01/15/19    Entered 01/15/19 16:06:32               Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                               $0.00
           Less amount refunded to debtor                                         $0.00

 NET RECEIPTS:                                                                                                       $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                              $0.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                    $0.00
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                                   $0.00

 Attorney fees paid and disclosed by debtor:                                 $0.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim         Claim         Principal       Int.
 Name                                             Class   Scheduled      Asserted      Allowed          Paid          Paid
 Americash - Bankruptcy                       Unsecured         660.00           NA             NA            0.00        0.00
 CAPITALONE                                   Unsecured         378.00           NA             NA            0.00        0.00
 CAPITALONE                                   Unsecured         382.00           NA             NA            0.00        0.00
 Chase                                        Unsecured      1,232.00            NA             NA            0.00        0.00
 Check N Cash                                 Unsecured         600.00           NA             NA            0.00        0.00
 City of Chicago - Parking and red Light Ti   Unsecured         100.00           NA             NA            0.00        0.00
 ComEd                                        Unsecured         361.00           NA             NA            0.00        0.00
 CORP AM FCU                                  Unsecured         215.00           NA             NA            0.00        0.00
 Corporate America Family CU                  Secured       14,773.00     15,207.28       15,207.28           0.00        0.00
 Corporate America Family CU                  Secured       25,403.00     26,433.25       26,433.25           0.00        0.00
 Credit Management LP                         Unsecured         552.00           NA             NA            0.00        0.00
 I C System Inc                               Unsecured         297.00           NA             NA            0.00        0.00
 ILLIANA FINANCIAL CRED                       Unsecured      6,009.00            NA             NA            0.00        0.00
 Illinois Dept of Revenue 0414                Priority           50.00           NA             NA            0.00        0.00
 Illinois Lending                             Unsecured      3,000.00            NA             NA            0.00        0.00
 Indiana Department of Revenue                Secured           140.00        155.24         155.24           0.00        0.00
 Indiana Department of Revenue                Unsecured           0.00      1,549.81       1,549.81           0.00        0.00
 Lake County Clerk                            Unsecured         523.00           NA             NA            0.00        0.00
 Nicor Gas                                    Unsecured         495.00           NA             NA            0.00        0.00
 Northwest Collectors                         Unsecured         200.00           NA             NA            0.00        0.00
 Oasis Financial                              Unsecured     50,000.00            NA             NA            0.00        0.00
 ONEMAIN                                      Unsecured      4,944.00            NA             NA            0.00        0.00
 PLS                                          Unsecured         962.00           NA             NA            0.00        0.00
 PORTFOLIO RECOV ASSOC                        Unsecured         763.00           NA             NA            0.00        0.00
 PREMIERE                                     Unsecured         266.00           NA             NA            0.00        0.00
 SPEEDWAY/SSA                                 Unsecured         433.00           NA             NA            0.00        0.00
 TMobile                                      Unsecured         973.00           NA             NA            0.00        0.00
 TURNER ACCEP                                 Unsecured      1,561.00            NA             NA            0.00        0.00
 World Finance Corp/World Acceptance          Unsecured      2,574.00            NA             NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-25473        Doc 42      Filed 01/15/19     Entered 01/15/19 16:06:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $41,640.53               $0.00             $0.00
       All Other Secured                                    $155.24               $0.00             $0.00
 TOTAL SECURED:                                          $41,795.77               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,549.81               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/15/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
